DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 11/22/2021 are acknowledged.
	Claims 1, 5, 6, 24, and 38 are amended.
 	Claims 2-4, 7-9, 11-21, 29-37, and 39-40 are cancelled.
	Claims 1, 5, 6, 10, 22-28, and 38 are pending.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5, 6, 10, 22-28, and 38 are allowed in view of the updated search conducted, prosecution history, and the amendments filed 11/22/2021 which put the claims in condition for allowance after determination that the claims were free of the art in the action mailed 5/28/2021.
	An updated prior art search did not disclose a reference that teaches the pharmaceutical composition comprising ipatasertib and each of the components of the intragranular matrix and extragranular matrix as claimed. Further, there is insufficient motivation to combine the prior art previously relied upon individually or in combination to teach or make obvious each of the limitations of the claimed invention.
	Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5, 6, 10, 22-28, and 38 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615